Citation Nr: 0018282	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
sacroiliac sprain with degenerative arthritis of the lumbar 
spine and spondylolisthesis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted an 
increased rating for the veteran's service-connected low back 
disorder.  The veteran appealed this decision; he averred 
that his service-connected back disorder warranted a rating 
in excess of 40 percent.  As a result of the veteran's claim 
for a rating in excess of 40 percent, he was afforded another 
VA Compensation and Pension examination in August 1993.  
Based on the medical evidence provided by the 1993 VA 
examination the RO reduced the disability rating of the 
veteran's service-connected low back disorder from 40 to 20 
percent in a December 1993 rating decision.  The veteran 
subsequently appealed this reduction in his disability 
rating.

In September 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in February 1998, 
when the issue of entitlement to an increased rating for the 
veteran's service-connected low back disorder was remanded.  
The Board upheld the reduction in rating from 40 percent to 
20 percent for the back disability, but remanded the issue of 
entitlement to a rating in excess of 20 percent.  A VA 
examination of the veteran and medical opinions were ordered.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected  sacroiliac sprain with 
degenerative arthritis of the lumbar spine and 
spondylolisthesis is manifested by forward flexion to 90 
degrees, extension to 15 degrees, lateral flexion to 30 
degrees, and complaints of pain and discomfort.  

3.  The service-connected low back disorder does not result 
in more than moderate disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
sacroiliac sprain with degenerative arthritis of the lumbar 
spine and spondylolisthesis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5292, 5293, 5294, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that 
service-connected low back disability has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41(1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

A review of the veteran's medical history reveals that he 
injured his back during active service in World War II.  The 
November 1945 separation examination report reveals the 
diagnosis of "chronic lumbo-sacral strain."  The noted 
symptoms were "mild spasm bilaterally of lumbar spine 
muscles, mild limitation of motions, no neurological 
changes."  The examination report also specifically noted 
that there was no radiation of the back pain into the 
veteran's legs.  His service-connected back disability was 
rated as 20 percent disabling from 1974 to 1992.  The 
evidence of record reveals that subsequent to service that 
the veteran had a career in law enforcement for over 30 
years, and that he retired in 1981.  

In February 1992 the RO received a claim from the veteran for 
an increased rating for his service-connected back disorder.  
In March 1992 a VA orthopedic examination of the veteran was 
conducted.  Examination revealed that the veteran had a slow 
antalgic gait associated with left low back pain.  Range of 
motion testing was conducted and revealed the following 
ranges of motion of the lumbar spine:  flexion to 35 degrees; 
extension to -5 degrees from forward flexion; left lateral 
flexion to 15 degrees; right lateral flexion to 10 degrees; 
left rotation to 80 degrees; and right rotation to 50 
degrees.  The examining physician also noted that there was 
objective evidence of pain on motion.  X-rays revealed 
degenerative changes of the lumbar spine along with 
spondylolisthesis at L4-L5.  

In May 1992 the RO issued a rating decision which granted an 
increased rating to 40 percent for the veteran's service-
connected sacroiliac sprain with degenerative arthritis of 
the lumbar spine and spondylolisthesis effective February 
1992.  This increased rating was based on the medical 
evidence provided by the March 1992 VA examination report 
which showed limitation of motion.  The disorder was rated 
under Diagnostic Code 5010-5292 to reflect that the 
disability was chiefly that of limitation of motion.  

In September 1992 the veteran disagreed with the assignment 
of a 40 percent disability rating.  He asserted that his 
service-connected low back disorder warranted a rating in 
excess of 40 percent.

In August 1993 another VA orthopedic examination of the 
veteran of the veteran was conducted.  He complained of 
radiating back pain.  His legs were of equal strength and 
muscular development and the neurological examination was 
described as normal.  This time range of motion testing of 
the lumbar spine was described as "affected by the enlarged 
fat abdomen," and revealed the following:  forward flexion 
to 45 degrees; extension to 15 degrees; right and left 
lateral flexion to 35 degrees bilaterally; and, right and 
left rotation to 30 degrees bilaterally.  No paravertebral 
muscle spasm was noted.  The examining physician specifically 
noted that the veteran's ranges of motion was normal 
"considering obesity" of the veteran.  X-ray examination 
was consistent with the prior March 1992 x-rays.    

Based on medical evidence provided by the August 1993 VA 
examination report, in October 1993 the RO issued a rating 
decision which proposed reduction of the disability rating 
for the veteran's service-connected low back disorder from 40 
to 20 percent.  The RO notified the veteran of the proposed 
reduction by letter that same month.  In a December 1993 
rating decision the RO reduced the disability rating for the 
veteran's service-connected low back disorder from 40 to 20 
percent, reflecting moderate limitation of motion.  

The veteran submitted a medical examination report from a 
private physician dated December 1993.  The physician stated 
that "I see nothing in [the veteran's] records to indicate 
that the patient's back problem or his related disability 
have been improving.  On the contrary, there are findings on 
my examination that indicate that his condition is getting 
worse."  The veteran complained of increasing low back pain 
rage of motion testing of the lumbar spine revealed:  flexion 
to 45 degrees; extension to 0 degrees; right and left lateral 
bending to 25 degrees; right rotation to 40 degrees; and left 
rotation to 25 degrees.  Pain on flexion was specifically 
noted by the physician.  

In June 1996 another VA orthopedic examination of the veteran 
was conducted.  Range of motion testing of the lumbar spine 
revealed:  flexion to 50 degrees; extension to 20 degrees; 
and right and left lateral flexion to 15 degrees bilaterally.  
X-rays revealed degenerative changes of the lumbar spine 
along with disc space narrowing and spondylolisthesis.  

In September 1997 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that his low back pain had been steadily increasing 
in severity.  He asserted that his back disability had not 
improved.  At the time of the hearing the veteran submitted 
medical evidence in the form of letters and reports from 
private physicians and chiropractors.  For example, the July 
1997 letter from Dr. Jones, a private physician, states that 
the veteran has back pain, arthritis, and radicular pain into 
the right leg.  A July letter from Grady L. Carter, a 
chiropractor, states that the veteran has osteoarthritis and 
immobility of the low back and that it is related to the 
veteran's inservice injury.  While this evidence does 
indicate that the veteran suffers from a low back disability, 
the evidence does not reveal range of motion testing of the 
veteran's lumbar spine.  Range of motion testing of the 
veteran's lumbar spine is the critical element of medical 
evidence required in this case as the veteran's back 
disability is rated under diagnostic code 5292 for limitation 
of motion of the lumbar spine.

In April 1998 a VA examination of the veteran was conducted.  
The veteran reported having constant low back pain dating 
back to his inservice injury in 1944.  Physical examination 
revealed normal paraspinous muscles with no tenderness to 
palpation.  Range of motion testing revealed flexion to 30 
degrees, extension to 5 degrees, and left and right lateral 
bending to 10 degrees.  Motion was limited by pain.  

In June 1999 the most recent VA examination of the veteran 
was conducted.  The examination report stated:  

A.  MEDICAL HISTORY:  This 74y(ear) o(ld) black 
male Army veteran underwent compensation and 
pension examinations at the Gainesville VA Medical 
Center on April 4, 1998 regarding history lumbar 
spine and both knees.  To briefly review his 
history, the patient originally injured his lumbar 
spine in 1944 when he attempted to lift a jeep off 
a fellow soldier.  He was hospitalized for four 
months, but since then has had recurrent episodes 
of low back pain.  He was discharged from the Army 
in November 1945 and the patient's records 
indicate that on September 23, 1998 he had an MRI 
at the Gainesville VA Medical Center which 
revealed marked degenerative changes of the in the 
facet joints at L4-5 and some bulging  . . . at 
multiple levels throughout the lumbar area.  There 
was no definite spinal stenosis.  Despite his 
complaints which extended over the last 40-50 
years the patient never underwent a myelogram and 
has never had any surgery on his lumbar spine.

At the present time, he complains of sharp pains 
across his lumbar spine which he states are 
constantly present.  The pain radiates down the 
right lower extremity posteriorly into the right 
foot and involves the entire foot.  It also 
radiates down the left lower extremity as far as 
the left knee.  He complained that when he lies 
down both feet tingle in their entirety, but there 
has been no history of any radicular type 
paresthesias.  His back pain is aggravated by long 
standing, putting on his shoes, cutting grass and 
cutting hedges.  His back pain is relieved by 
taking Bufferin, applying heat to the area and by 
having his back massaged with Icy Hot by his wife.  
There has been no history of any fever, chills or 
weight loss.

The patient indicates that he has suffered from 
bilateral knee pain for many years.  His memory is 
very poor, but his records indicate that he 
injured his right knee while he was in the 
military while attempting to jump on the back of a 
pickup truck.  However, the patient's knees have 
done quite well up until 1979 when he noted the 
gradual onset of pain in both knees.  His private 
family physician told him that he had arthritis in 
the knees and has been treating him with Bufferin.  
At the present time, the patient states that both 
knees "ache all the time," but this is worse on 
the right side.

B.  PHYSICAL EXAMINATION:  The patient was 5 feet 
8 inches tall and weighed 248 pounds.  He is 
right-handed.  The patient did in [sic] no acute 
distress.  He walked with a slow hesitant wide-
based gait, but did not limp.  He could stand on 
both heels and both toes.  His spine was straight 
and there was no evidence of any scoliosis.  The 
lumbar muscular was tight, but there was no spasm.  
He was tender over the lumbosacral joint.  When an 
attempt was made to determine the range of motion 
about his lumbar spine the patient would forward 
flex approximately 20-30 degrees and stopped 
complaining of pain.  When it was pointed out to 
him on the Remand that his range of motion was 
given only to the point where he felt pain he then 
proceeded to forward flex to 90 degrees.  His 
lateral bending was 30 degrees to each side and 
extension was 15 degrees.

His sciatic stretch test could be performed at 90 
degrees bilaterally and his Patrick's tests were 
negative bilaterally.  His knee jerks were 2+ and 
both ankle jerks were 1+.  There was no evidence 
of any objective sensory loss in either lower 
extremity, but the patient complained of some 
numbness subjectively throughout both feet.  His 
previous examinations have indicated that a dorsal 
pedis pulse was present in both feet, but I cannot 
palpate either a dorsalis pedis nor a posterior 
tibial pulse. . . . .

. . .  X-rays and an MRI previously have indicated 
that this patient has marked degenerative 
arthritis involving the facet joints at L4-5, but 
there has been no evidence of a herniated nucleus 
pulposi and no evidence of spinal stenosis.

C. CLINICAL DIAGNOSIS:
1. Degenerative arthritis lumbosacral spine. . . . 
.

In summary, this 74-year-old man has degenerative 
arthritis affecting his knees and lumbosacral 
spine to the extent that one would expect for a 
patient of this age.  The patient would have you 
believe that he is much more disabled than he 
actually is and did not put maximum effort 
particularly when efforts were made to determine 
the range of motion about his knees and 
lumbosacral spine.

Regarding the [BVA Remand] decision, it is this 
examiner's opinion that this patient does have 
some stiffness in his lumbar spine due to his age 
and obesity and probably does feel some discomfort 
and tightness when he forward flexes to 90 
degrees, but I cannot call this pain.  There is no 
evidence that he has any weakened movement about 
his lumbar spine or knees and there is no evidence 
of loss of coordination has caused any restriction 
of motion in these joints.  I think we can safely 
assume, however, that when this patient is 
fatigued he probably does have some limitation of 
motion about his lumbar spine.

Regarding other questions in the Remand, I found 
both ankle jerks to be present. There is no 
evidence that this patient has a true 
radiculopathy in either lower extremity.  All of 
his pathology is confined to his lumbar spine.

The veteran's service-connected sacroiliac sprain with 
degenerative arthritis of the lumbar spine and 
spondylolisthesis is rated by analogy under the diagnostic 
code 5010, for traumatic arthritis.  Diagnostic code 5010 
requires that traumatic arthritis be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).   
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Limitation of motion of the lumbar spine is rated under 
diagnostic code 5292.  Slight limitation of motion warrants a 
10 percent disability rating.  Moderate limitation of motion 
warrants a 20 percent disability rating.  A 40 percent 
rating, the highest assignable under this code is warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

The VA's Physician's Guide for Disability Evaluation 
Examinations (rescinded), provides that normal range of motion 
of the lumbar spine is forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees and 
rotation to 35 degrees.  Since diagnostic code 5292 provides 
for three levels of disability based upon limitation of motion 
in the four planes of movement in the lumbar spine, designated 
as slight, moderate or severe, we can infer that the levels of 
disability based upon limitation of motion correspond 
generally to ranges of degrees in each of the planes of 
movement.  Accordingly, a slight disability would be measured 
as a loss of motion up to approximately 33 percent of the 
normal range of motion; a moderate disability would be 
measured as a loss of motion between 33 and 66 percent of 
normal range of motion; and, a severe disability would be 
measured as a loss of motion greater than 66 percent of normal 
range of motion.

In the present case the Board notes that the RO correctly 
rated and coded the veteran's service-connected low back 
disability.  Specifically the May 1992 rating decision 
indicates the diagnostic codes used are "5010-5292."  This 
is the correct method of coding the veteran's back 
disability. 

Again we note that in considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1996); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A review of the veteran's 
medical history reveals that he injured his back during 
active service in World War II.  His service-connected back 
disability was rated as 20 percent disabling from 1974 to 
1992.  This provides very strong evidence that the veteran's 
service-connected back disability had stabilized at a 20 
percent disability level.  

The VA medical evidence of the August 1993, June 1996, and 
June 1999 VA examination reports and the December 1993 
private medical examination report reveal range of motion 
test results that are fairly consistent.  These examination 
reports reveal that the veteran has moderate limitation of 
motion of the lumbar spine which warrants the currently 
assigned 20 percent disability rating.

The Board has also reviewed the veteran's claim for an 
increased rating under the other diagnostic codes used to 
rate low back disabilities.  Lumbosacral strain is rated 
under diagnostic code 5295.  A 10 percent rating contemplates 
characteristic pain on motion.  A 20 percent rating 
contemplates muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is the highest rating assignable under this 
diagnostic code.  The 40 percent rating contemplates severe 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  None of the criteria warranting a rating in excess 
of 20 percent under this diagnostic code have been meet.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (1999).  

Intervertebral disc syndrome is rated under diagnostic code 
5293.  A 20 percent rating contemplates a moderate disability 
with recurring attacks.   A 40 percent rating contemplates a 
severe disability with recurring attacks, with intermittent 
relief.  Finally, the highest assignable rating, 60 percent, 
contemplates "pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  None of the criteria 
warranting a rating in excess of 20 percent under this 
diagnostic code have been shown in this case.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5293 (1999).  

The evidence of record shows that the veteran has some 
limitation of motion of the lumbar spine and some pain on 
motion.  However, the recent VA medical evidence clearly 
reveals that the veteran's lumbar spine arthritis is not so 
much a result of his back injury over half a century ago, but 
rather a result of his age and obesity.  The evidence of 
record reveals that the veteran has a moderate limitation of 
motion of the lumbar spine.  As such the preponderance of the 
evidence is against an increased rating for service-connected 
sacroiliac sprain with degenerative arthritis of the lumbar 
spine and spondylolisthesis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  The most recent VA 
examination reveals that he has arthritic changes of the 
lumbosacral spine which are more likely related to his age 
and obesity rather than his inservice back strain.  He also 
has some limitation of motion and complaints of pain on 
motion.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  This has been accomplished in the present case as 
the veteran is assigned a 20 percent disability rating for 
his left knee disorder.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore, the Board states that in 
the present case the nature of the original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account. 38 C.F.R. §§ 
4.40, 4.45.  


ORDER

An increased rating for service-connected sacroiliac sprain 
with degenerative arthritis of the lumbar spine and 
spondylolisthesis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

